Citation Nr: 1020295	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  05-39 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic 
lumbar strain before June 1, 2004; thereafter, the propriety 
of a reduction to 20 percent for chronic lumbar strain, 
effective June 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1983 and from December 1985 to February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which reduced the appellant's rating for 
chronic lumbar strain from 40 percent to 20 percent, 
effective June 1, 2004.

This appeal was previously before the Board in October 2008.  
The Board remanded the claim so that the Veteran could be 
scheduled for a VA examination, receive additional 
notification, and for additional action by the RO/AMC.  The 
case has been returned to the Board for further appellate 
consideration

The issue of service connection for a right shoulder 
disability, to include as secondary to his service-connected 
chronic lumbar strain has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts is applicable to 
this appeal.  

The Veteran contends that (1) the 40 percent rating assigned 
for his service-connected chronic lumbar strain should be 
restored effective June 1, 2004, and that (2) his overall 
rating for chronic lumbar strain should be increased.  

Historically, service connection for chronic lumbar strain 
was established in a March 2002 rating decision, wherein the 
RO awarded a 40 percent rating, effective March 1, 1995.  The 
Veteran did not appeal that decision.  In April 2003, he 
filed the current claim on appeal, for an increased rating 
for his chronic lumbar strain.  Based on the findings of a 
May 2003 VA medical examination, the RO, in a September 2003 
rating action, proposed to reduce the schedular rating for 
the Veteran's chronic lumbar strain disability to 20 percent.  
By a March 2004 rating decision the RO reduced the rating 
from 40 percent to 20 percent disabling, effective June 1, 
2004.  In May 2004, the Veteran submitted a Notice of 
Disagreement to the March 2004 reduction and contended that 
his back disorder should not have been reduced but increased.  
Given that the Veteran is challenging the rating reduction, 
as well as seeking an increased rating for his service-
connected back disability for the time period before the 
reduction became effective, the Board construes the issue on 
appeal as now set forth on the title page because it most 
accurately represents the contentions advanced by the 
Veteran.

While the Veteran was initially notified of the RO's proposed 
reduction in a rating decision dated in September 2003; 
appearing to comply with the provisions of 38 C.F.R. 
§ 3.15(e), the Board noted (in the October 2008 remand) that 
the RO did not consider 38 C.F.R. § 3.344 in making their 
reduction determination.  The Board additionally called 
attention to the fact that while the rating action granting a 
40 percent rating was dated in March 2002, the effective date 
was March 1, 1995, thus the rating had been in effect for 
over five years when the reduction was proposed.

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  
See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 
Vet. App. 277 (1992).  The requirements for reduction of 
ratings in effect for five years or more are set forth at 38 
C.F.R. § 3.344(a) and (b), which prescribe that only evidence 
of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

In the October 2008 remand the Board noted that a review of 
the October 2005 Statement of the Case (SOC) did not reflect 
that the RO addressed the issue concerning a claim for 
restoration along with consideration of the applicable 
regulations cited by the Court in Brown.  See, supra.  "The 
October 2005 SOC discussed the case in terms of an increased 
rating claim only and there was no mention of 38 C.F.R. 
§ 3.344."  The Board then found that "basic due process of 
law requires that the case again be reviewed by the RO under 
applicable laws ad regulations, and that the Veteran be fully 
informed of the RO's analysis in an adequate supplemental 
statement of the case (SSOC)."  The October 2008 Board 
directive required:

The RO should review the record and determine 
if entitlement to a rating in excess of 40 
percent for chronic lumbar strain before June 
1, 2004 is warranted, and whether the 
propriety of the reduction to 20 percent for 
chronic lumbar strain, effective June 1, 
2004, is also warranted, to include 
consideration of 38 C.F.R. § 3.344.

In January 2010 the Appeals Management Center (AMC) issued a 
SSOC which did not include 38 C.F.R. § 3.344 in the 
"pertinent laws, regulations and rating schedule 
provisions" section of the decision.  Additionally, the 
explanation of reduction briefly noted that medical evidence 
from the May 2003 VA examination supported that the severity 
of the spine disability had decreased to moderate limitation 
of motion, and that medical evidence prior to the May 2003 
examination reflected severe limitation of motion.  As such, 
the AMC did not comply with the Board's directives to review 
the case under the applicable laws and regulations, and to 
fully inform the Veteran of the reduction analysis 
undertaken.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  As such, the case must be remanded to 
the AMC to ensure compliance with the October 2008 Board 
directives. 

In the October 2008 Board remand, it was requested that the 
Veteran be examined by a physician, preferable an 
orthopedist.  Instead, the examination was performed by a 
nurse practitioner (NP).  As part of her examination, the NP 
indicated that there was ankylosis of the thoracolumbar 
spine; however, she did not state whether all or part of the 
thoracolumbar spine was involved.  Lastly, the Veteran 
indicated during the December 2009 VA examination that he 
suffered from multiple incapacitating episodes in the prior 
year (presumably 2008/2009).  The claims file does not 
contain recent VA or non-VA treatment records, including any 
physician-prescribed bedrest.  As the claim is being 
remanded, the AMC should request that the Veteran provide the 
names and dates of all medical treatment providers that have 
treated him for his chronic lumbar strain since 2006, and the 
AMC should attempt to obtain those records and associate them 
with the claims file.  Previously, the AMC sent notification 
and a request for additional evidence in January 2009, which 
the Veteran responded to with treatment records from 2004.  
The Board hereby points out that the duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
Veteran and his representative and 
request that he identify the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, that have 
treated him for his chronic lumbar 
strain since his January 2006 VA 
examination, and which have not already 
been made a part of the record.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment 
from the Malcolm Grow Medical Center, 
for the period from July 2004 to the 
present.  After the Veteran has signed 
any appropriate releases, the AMC/RO 
should obtain and associate with the 
claims folder all of the Veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative should 
be notified of unsuccessful efforts to 
procure records in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

2.  Thereafter, the Veteran is to be 
afforded a VA orthopedic examination, to 
be conducted by a physician.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Spines, revised in April 2009, and 
responses are to be provided for  all 
pertinent questions posed on the 
worksheet addressing the thoracolumbar 
spine.

All clinical findings should be reported 
in detail.  Sustainable reasons and bases 
are to be provided with any opinion 
rendered.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  After completion of the above and 
any additional development deemed 
necessary, the RO should review the 
record and determine if entitlement to 
a rating in excess of 40 percent for 
chronic lumbar strain before June 1, 
2004 is warranted, and whether the 
propriety of the reduction to 20 
percent for chronic lumbar strain, 
effective June 1, 2004, is also 
warranted, to include consideration of 
38 C.F.R. § 3.344.  If either benefit 
sought remains denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and be afforded the opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



